DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on January 15, 2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cote US 2012/0006651 in view of Wheeler US 2,348,509.
Regarding Claim 1, Cote discloses a package comprising a container (container 113) constituted by at least one folded rigid sheet (‘651, FIG. 3A) (‘651, Paragraph [0035]).  The container (container 113) has a bottom and sidewalls that surround the bottom (‘651, FIG. 3A).  A plurality of foodstuff products are contained in the container.    Each foodstuff product of the plurality of foodstuff products has an outer surface that has a first location at an end of the outer surface and a second location at a position away from the first location (’651, Paragraph [0031]).

    PNG
    media_image1.png
    762
    1040
    media_image1.png
    Greyscale

Cote is silent regarding the bottom of the container having one or more channels, each channel defined by at least one inclined wall provided in the bottom of the container, each foodstuff product of the plurality of foodstuff products being supported by a corresponding one of the one or more channels and only the corresponding one of the one or more channels wherein each foodstuff product of the plurality of foodstuff products contained in the container is supported by the at least one inclined wall of the corresponding one of the one or more channels at the second location but in such a way that the first location is housed within the corresponding one of the one or more channels without coming into contact with any part of the bottom including the corresponding one of the one or more channels.
Wheeler discloses a package comprising a container (carton 11) constituted by at least one folded rigid or semirigid sheet (‘509, Page 2, Left Column, lines 1-5), i.e. supplemental walls 14, 15 attached to sidewalls 12, 13 of carton 11 (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 71-75).  The container (carton 11) has a bottom and sidewalls (sidewalls 12, 13) that surround the bottom (‘509, FIG. 6).  The bottom has one or more channels, each channel defined by at least one inclined wall provided in the bottom of the container (‘509, FIG. 6).  A plurality of foodstuff products (potato chips) are contained in the container (‘509, Page 2, Left Column, lines 15-21).  Each potato chip foodstuff product has an outer surface that has a first location at an end of the outer surface and a second location at a position away from the first location and each potato chip foodstuff product would be indirectly supported by a corresponding one of the one or more channels and only the corresponding one of the one or more channels via the bag 2 in which the potato chips are disposed (end walls are provided with attached or associated complementary supplemental walls 16 with at least one inwardly projection portion 17 to interfit between gable ends of the respective packages) (‘509, Page 2, Right Column, lines 2-16).  Wheeler discloses each potato chip foodstuff product of the plurality of foodstuff products container in the container are supported by the inclined wall of the corresponding one of the one or more channels at the second location (‘509, FIG. 6) (end walls are provided with attached or associated complementary supplemental walls 16 with at least one inwardly projection portion 17 to interfit between gable ends of the respective packages (‘509, Page 2, Right Column, lines 2-16).  The cartons and containers may be semi-rigid or semi-flexible and are capable of expanding (‘509, Page 2, Left Column, lines 1-11).  


    PNG
    media_image2.png
    452
    619
    media_image2.png
    Greyscale

Both Cote and Wheeler are directed towards the same field of endeavor of a plurality of flexible snack pouches contained within a rigid outer container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Cote and incorporate at least one inclined wall provided in the bottom of the container wherein each foodstuff product of the plurality of foodstuff products contained in the container is supported by the at least one inclined wall of the corresponding one of the one or more channels at the second location as taught by Wheeler in order to securely hold the respective packages during shipment (‘509, Page 2, Right Column, lines 2-16).
Further regarding Claim 1, Cote modified with Wheeler reads on the claimed limitations “wherein each foodstuff product…is supported by said at least one inclined wall of said corresponding one of said one or more channels at said second location but 
Regarding Claim 2, Wheeler discloses the at least one inclined wall including a plurality of inclined walls wherein the bottom of the container is constituted by a sheet folded in bellows fashion and defining the plurality of walls (“509, FIG. 6) since end walls are provided with attached or associated complementary supplemental walls 16 with at least one inwardly projection portion 17 to interfit between gable ends of the respective packages (‘509, Page 2, Right Column, lines 2-16).  Wheeler discloses each potato chip foodstuff product of the plurality of foodstuff products container in the container are supported by the inclined wall of the corresponding one of the one or more channels at the second location (‘509, FIG. 6) (end walls are provided with attached or associated complementary supplemental walls 16 with at least one inwardly projection portion 17 to interfit between gable ends of the respective packages (‘509, Page 2, Right Column, lines 2-16).
Regarding Claim 3, the limitations “wherein said one or more channels are configured for receiving only end portions of said foodstuff products corresponding to 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Wheeler modified with Wheeler and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 4, Wheeler discloses the one or more channels including a plurality of channels which extend parallel to one another along the bottom of the container (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 67-75).
Regarding Claim 5, Cote discloses the foodstuff products being contained in respective wrappers (packages 110) (‘651, FIG. 3A) (‘651, Paragraph [0031]).
Regarding Claim 6, Cote discloses a row of foodstuff products (‘651, FIG. 3A).  Wheeler discloses one or more channels supporting the foodstuff products and the respective ends of the product being housed inside the one or more channels (‘509, FIG. 7).
Further regarding Claim 6, the combination of Cote modified with Wheeler reads on the limitations “said at least one inclined wall and the respective end of said foodstuff product is housed inside said one or more channels without coming into contact with any part of said bottom of said container” since the flexible pouches of Cote has a shape that bellows out slightly near the ends of the pouch (‘651, FIG. 6A) and since the at least one inclined wall of Wheeler has a rigid triangular shape for the at least one inclined wall (‘509, FIG. 6).  The flexible pouches of Cote has a slightly different shape than the rigid triangular inclined wall of Wheeler.  Therefore, there would necessarily be some space in between the ends of the flexible pouches of Cote and the triangular inclined wall of Wheeler.
Regarding Claim 8, Wheeler discloses the container being constituted by a sheet which is folded in bellows fashion and defining a plurality of inclined walls (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 15-21).  Although the sidewalls of Wheeler are disclosed to have the one or more channels via the supplemental walls that are In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.IV.C.).  The package of Wheeler would be capable of providing the same function of having a plurality of inclined walls to hold a plurality of flexible food pouches regardless of if the inclined walls are disposed on the sidewall or the bottom of the container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the position of the inclined walls from the sidewall to the bottom of the container based upon the desired particular orientation that the package is stored and transported.
Regarding Claim 9, Wheeler discloses the one or more channels including a plurality of channels which extend parallel to one another along the bottom of the container (‘509, FIG. 6) (‘509, Page 2, Left Column, lines 67-75).
Regarding Claim 10, Cote discloses a rigid or semirigid sheet having a perimetral contour and preformed folding lines (lines at which the container 113 opens and closes) (‘651, FIG. 3A).
Further regarding Claim 10, the limitations “which are configured for providing the container according to claim 7” are limitations with respect to the intended use of the container.  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose 
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Wheeler modified with Wheeler and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.
Appellant argues on Pages 8-9 of the Appeal Brief that there is no motivation to combine Cote and Wheeler in the manner asserted in the Office Action.  Appellant contends that Wheeler teaches that inwardly projecting portion 17 interfits between the gable ends of the respective products to securely hold them in place and that the 
Examiner argues that one of ordinary skill in the art would want to modify the primary reference of Cote and incorporate the inclined walls of Wheeler in order to securely hold the respective packages during shipment (‘509, Page 2, Right Column, lines 2-16).  Securing the flexible pouches of Cote using the inclined walls of Wheeler would still be achieved even though a small amount of space is present in the flexible pouches of Cote and the apex points of the inclined walls of Wheeler by virtue of the slightly different shapes of the flexible pouches of Cote and the rigid triangular inclined walls of Wheeler.  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792